Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, and 5 are currently amended.
Claim 2 is canceled.
Claims 4 and 5 are previously presented.
Claims 1 and 3-6 are pending in the current application.
This action is made NON-FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lee (NPL: Disturbance Adaptive Steering Wheel Torque Control for Enhanced Path Tracking of Autonomous Vehicles).
Regarding claim 1:
Lee teaches: 
A motor control apparatus that controls driving of an electric motor for steering angle control, the motor control apparatus comprising: a processor programed to generate a manual steering command value using a steering torque; (“steering wheel torque control…” [Abstract])
calculate a summed angle command value by adding the manual steering command value to an automatic steering command value; ("A lateral controller in automated vehicle consists of high-level controller, which generates a desired path, and low-level controller, which controls motor torque in a steering system for tracking the desired path" [Abstract])
perform angle control of the electric motor based on the summed angle command value; (As mentioned above, the low-level controller includes a non-model based disturbance estimation and adaptive sliding mode control in order to generate motor control input.” [III. Path Tracking Controller])
calculate a basic torque command value based on the summed angle command value; (See equation 1 and figure 1 for a basic torque command value “TSW”)
estimate an estimated disturbance torque other than a motor torque of the electric motor applied to an object driven by the electric motor, the estimated disturbance torque including the steering torque, a road surface load torque, and a friction torque (“Where [Symbol font/0x71] [Symbol font/0x71] [Symbol font/0x71] sw col col , , , and xrack stand for the steering wheel angle, column, motor angle and rack position, respectively. T T F sw mot rack , , are the steering wheel torque, assist torque provided by the electric motor, and disturbance from changes in the road conditions. Friction forces FR FR sw col , and FRrack acting on the steering system is determined from various friction model” [II. Vehicle dynamics and steering system model])
correct the basic torque command value based on the estimated disturbance torque (See equation 4 for a basic torque command that is calculated based on an estimated disturbance torque.)
use the estimated disturbance torque when generating as an input of an equation of motion of a reference model to generate the manual steering command value, the reference model being an inertia model including a portion of a column of a steering system. (See again equation 4 to see a reference model that is an inertia model.)

Regarding claim 3:
Lee teaches all of the limitations of claim 1.
Lee further teaches:
The motor control apparatus according to claim 1, wherein the processor generates the manual steering command value further using a virtual spring-damper load and the estimated disturbance torque ("J, B, K. and Rrp represent the moment of inertia, damping, spring coefficient..." [II Vehicle dynamics and steering system model])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (NPL: Disturbance Adaptive Steering Wheel Torque Control for Enhanced Path Tracking of Autonomous Vehicles) in view of Koyama (JP2008273226).
Regarding claim 4: 
Lee teaches all of the limitations of claim 1. 
Koyama further teaches:
wherein the road surface load torque is calculated using a virtual spring damper load and a high frequency component of the estimated disturbance torque having a frequency higher than a predetermined frequency. (“The viscosity compensation unit 32 of the assist torque calculation unit 21 is for suppressing vibration of the steering wheel 2 based on the vehicle speed signal V (s), the motor speed signal Smtr (s), and the high-frequency disturbance state 
Lee and Koyama are analogous art because they are in the same field of art, automatic steering control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the road surface load torque as taught by Lee to further be based on a damper load and a high frequency component of an estimated disturbance torque as taught by Koyama, in order for the road surface load torque to be calculated using a damper load and a high-frequency component of an estimated disturbance torque having a frequency higher than a predetermined frequency. The teaching suggestion/motivation to combine is that by further basing the road surface load torque on a damper load and a high frequency component of a disturbance torque, a smoother steering controller can be provided to the driver that accounts for all disturbances. 

Regarding claim 6:
Lee teaches all of the limitations of claim 3.
Koyama further teaches:
Koyama further teaches:
wherein the road surface load torque is one of (i) a value obtained by subtracting the steering torque from a high frequency component of the estimated disturbance torque having a frequency higher than a predetermined frequency and (ii), a value obtained by subtracting the steering torque and the friction torque from the high-frequency component of the estimated disturbance torque. ("a high-frequency disturbance from a road surface or the like is a disturbance torque including a frequency component higher than a predetermined frequency set in advance, and affects the motor speed Smtr.” [0052]; here it shows that a high frequency component of a disturbance torque as a road surface load torque is found, having a frequency higher than a predetermined frequency. “the disturbance occurrence detection unit 20 includes the actual road surface reaction force torque signal Talign_act (s) not including the friction torque and the target road surface reaction force torque signal Talign_ref ( The sign of s) is compared to detect the occurrence of a disturbance to the vehicle, and a disturbance state signal Dist (s) is output.” [0055]; here it shows that the road surface torque is compared to a target road surface torque to determine a disturbance in the road surface load torque.)
Lee and Koyama are analogous art because they are in the same field of art, automatic steering apparatuses. It would have been obvious to one of ordinary skill in the art, to modify the estimated torque as taught by Lee to be obtained by subtracting the steering torque from a high frequency component of disturbance torque as taught by Koyama in order for the estimated torque to be obtained by subtracting a steering torque from a high frequency component of a disturbance torque. The teaching suggestion/motivation to combine is that by obtaining the estimated torque in this manner, the steering apparatus can account for the . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (NPL: Disturbance Adaptive Steering Wheel Torque Control for Enhanced Path Tracking of Autonomous Vehicles) in view of Minaki (U.S. Patent Publication No. 20170274928).
Regarding claim 5:
Lee teaches all of the limitations of claim 1.
Minaki further teaches:
wherein the manual steering command value is generated using one of (i), a value obtained by subtracting the steering torque from the estimated disturbance torque and (ii) a value obtained by subtracting the steering torque and the friction torque from the estimated disturbance torque. ("The external disturbance observer 150 estimates the unknown external disturbance torque Td base on a difference between outputs of the steering inverse model 151 and the LPF 152 and obtains the external -disturbance estimation torque Td* as an estimation value. The external -disturbance estimation torque Td* is subtracting-inputted into the subtracting section 154, and it is possible to realize a robust position/speed control by subtracting the external -disturbance estimation torque Td* from an output of the speed controller 174." [0082]; here it shows that a robust steering control is obtained by subtracting an estimated torque from the output of the speed controller. Paragraph [0081] shows that the position/speed control consists of a manual steering command.)


Response to Arguments
	The applicant argues that the amended features are not disclosed by the cited references, as discussed and agreed to during the interview. The examiner respectfully disagrees as shown in Examiner interview summary record (PTOL-413) filed on 1/18/2022. Further consideration was required by the examiner to determine whether or not the potential amendments would overcome the cited references. Although the amendments did indeed overcome the previous rejection, after further consideration, the examiner is now relying upon previously cited NPL Lee to reject the amended claims as shown in the rejections above. Because the applicant was silent in the RCE arguments filed 1/14/2022, with regard to the cited reference Lee, the arguments are considered moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664